Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 371 is acknowledged
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muir, Attorney of record, of Muir Patent Law on 7/13/2022.
The application has been amended as follows: 
Claim 5, should read as “A liquid chromatograph comprising: the device recited in claim 1.”
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed, as amended
The most pertinent arts are Keishi et al. (US 20100201956 A1), herein referred to as “Keishi,” Kimura (JP 2010182592 A), herein referred to as “Kimura” and Mitsuyasu et al. (JP 2008293837 A), herein referred to as “Mitsuyasu.” The prior arts teach the general limitations related to lighting/controlling a lamp, measuring/monitoring voltage and current, and a recording/reporting abnormalities while attempting to energize a lamp.  However, there is no evidence within the prior are that suggests nor anticipates the steps of using an abnormality determination unit to determine, in a prescribed sequence, whether the voltage or current is abnormal in specific parts and during the operation and lighting of a lamp/light source, and based on the timing of the detected abnormality determine a cause of the abnormality.
The limitations “an abnormality determination unit configured to determine, in a prescribed sequence, whether or not the voltage or the current detected by the lamp voltage detection unit, the lamp current detection unit, the heater voltage detection unit, and the heater current detection unit is abnormal, during the operation for lighting the deuterium lamp” and “and an abnormality cause identification unit configured to identify, in a case where the voltage or the current is determined to be abnormal by the abnormality determination unit, a cause of the abnormality, based on a timing at which the abnormality determination unit determines that the voltage or the current is abnormal” increases the accuracy and efficiency of the troubleshooting method.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863